The motion is denied, without costs.
The decision and remittitur direct judgment "in favor of claimant for the amount of its claim including interest upon the amount paid upon the sale represented by the tax certificate," etc. Claimant's claim both as set forth in its written complaint or statement and in the findings of the Court of Claims includes and specifies the interest which the claimant desires to have specified in the remittitur. Therefore, when judgment is directed for *Page 594 
the amount of claimant's claim it includes these items of interest and an amendment of the remittitur by further mentioning them is unnecessary. The interest upon the tax certificate was not specified in the claim and, therefore, it was properly specified in the decision and remittitur.